Citation Nr: 1233289	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of a testicle injury has been received.  

2.  Entitlement to service connection for residuals of a testicle injury.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1985, and from November 1990 to March 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from April 2006 and January 2007 rating decisions in which the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for residuals of a testicle injury, as well as denied service connection for bilateral hearing loss, and a rating in excess of 10 percent for left knee disability.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO jurisdiction.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

As reflected in the April 2006 and January 2007 rating decisions, the March 2008 SOC, and the November 2011 supplemental SOC (SSOC), the RO denied the Veteran's petition to reopen the claim for service connection for residuals of a testicle injury.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal pertaining to residuals of a testicle injury as encompassing the first two matters set forth on the title page.  

In so doing, the Board has considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for residuals of a testicle injury.  As there were diagnoses of left-sided varicocele, dysuria, and left groin pain at the time of the previous final decision, any diagnosis made since the prior denial does not constitute a different testicle disability.  As such, new and material evidence is required to reopen the claim for service connection.  

In September 2012, the Veteran submitted additional evidence in support of the claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board's decision addressing the request to reopen the claim for service connection for residuals of a testicle injury is set forth below.  The claims for service connection for residuals of a testicle injury, on the merits, as well as the claims for service connection for bilateral hearing loss, and for a rating in excess of 10 percent for a left knee disability, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a March 2005 decision, the RO denied the claim for service connection for residuals of a testicle injury; although notified of the denial in an April 2005 letter, the Veteran did not initiate an appeal of the decision.  

3.  Evidence associated with the claims file since the March 2005 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a testicle injury.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision in which the RO denied service connection for residuals of a testicle injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for residuals of a testicle injury received since the March 2005 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, the record reflects that the Veteran was initially denied service connection for residuals of a testicle injury in August 2003.  The RO again denied the claim for service connection in March 2005.    

The evidence of record at the time of the prior denial consisted of service treatment records, VA treatment records, and private treatment records.  The relevant VA treatment records showed treatment for dysuria, left testicular pain, left groin pain, and left-sided varicocele.  

The basis for the RO's March 2005 denial was that new and material evidence to reopen the claim had not been received, as the record failed to indicate that the Veteran's residuals of a testicle injury had their onset during active duty service, and the evidence of record was insufficient to demonstrate a relationship between his current problems and service.  

Although notified of the denial in an April 2005 letter, the Veteran did not initiate an appeal of the March 2005 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's March 2005 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Relevant to the finality determination, the Board acknowledges that additional evidence-i.e., VA and non-VA medical reports-was submitted by the Veteran within one year of the April 2005 letter notifying the Veteran of the RO's decision.  However, to the extent that this evidence makes no mention of the Veteran's claimed residuals of a testicle injury, but rather pertains to clinical evaluation of a left knee disability and bilateral hearing loss, the Board finds it has no bearing on the current appeal and does nothing to vitiate the finality of the March 2005 RO decision.  See Bond v. Shinseki, 659 F.3d 1362 (2011) (holding that when considering finality, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant appeal period to determine whether they pertain to the adjudicated, rather than a new, claim).  Hence, new and material evidence to reopen the claim is still required.

The Veteran sought to reopen his previously denied claim in November 2005.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for residuals of a testicle injury is the RO's March 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 2005 includes the Veteran's June 2012 hearing testimony that since he was diagnosed with a hydrocele during his period of service, he had continuously experienced symptoms related to this hydrocele to date   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for residuals of a testicle injury.  

At the time of the March 2005 rating decision, there was no evidence that the Veteran's various groin-related disorders were related to his period of service.  The additionally received testimony indicates that since discharge from service, the Veteran had continued to experience symptoms related to the hydrocele that he was diagnosed with during service.  In this regard, the Board points out that, as a layperson, the Veteran is competent to report on such matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a different possible basis for an award of service connection for the claimed disability.  While certainly not conclusive, such lay evidence relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a testicle injury (i.e., a current disability related to military service), and thus, when presumed credible, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of a testicle injury are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for residuals of a testicle injury has been received, to this limited extent, the appeal is granted.



REMAND

The Board finds that RO development of the claim for service connection for residuals of a testicle injury, on the merits, as well as the claims for service connection for bilateral hearing loss and for a rating in excess of 10 percent for a left knee disability, is warranted.

As noted above, the Veteran submitted additional medical evidence in support of his claims in September 2012.  The evidence includes a July 2012 report of November 2011 audiological evaluation based on testing from Kaiser Permanente, a July 2012 VA medical report regarding the Veteran's residuals of a testicle injury, and a July 2012 record of treatment for the left knee from Kaiser Permanente.  The evidence, which is pertinent to the claims on appeal, was received after issuance of the most recent (November 2011) SSOC and has not been considered by the RO.  The Veteran did not waive his right to have the evidence considered by the RO prior to the Board's adjudication of his appeal.  

Under these circumstances, the Board must remand these matters to the RO for consideration for the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2011).  

The Board also finds that additional development of the claims on appeal is warranted. 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As indicated above, the record reflects current medical evidence of a testicle disability.  There is also evidence in the form of an October 1990 periodic examination, a September 2008 lay statement from the Veteran's friend, and the Veteran's June 2012 hearing testimony that the Veteran injured his groin during his first period of service when he was thrown from a horse, and the horse stepped on his groin area.  Furthermore, during his June 2012 hearing, the Veteran essentially reported a continuity of symptomatology since service, suggesting that such disability may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  However, there is no medical opinion addressing the relationship, if any, between current testicle disability and the alleged in-service injury.   Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted..  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Similarly, a VA examination to obtain a medical nexus opinion is warranted with respect to the claim for service connection for bilateral hearing loss.  In this regard, November 1990 and December 1990 records reference audiograms taken during the Veteran's period of service which indicate that he was routinely exposed to hazardous noise.  Additionally, the Veteran submitted the report of November 2011 audiological evaluation based on testing from Kaiser Permanente.  The examiner noted the Veteran's history of military noise exposure.  The diagnosis was mild high frequency sensorineural hearing loss.  The examiner indicated that the Veteran experienced difficulty with word recognition in noisy situations, and that his results were consistent with loud noise exposure.  

The above-described evidence suggest, but does not clearly establish that the Veteran has current hearing loss to an extent recognized as a disability for VA purposes (defined at 38 C.F.R. § 3.385), as the audiometric testing results were reported in graph form (versus numeric form), and VA is precluded from applying these graphic results to the criteria of 38 C.F.R. § 3.385 in order to determine whether the Veteran has a bilateral hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).   However, given the collective evidence noted above, the Board finds that further examination and testing to clarify current disability, and an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Regarding the Veteran's claim for increase for a left knee disability, the most recent VA joints examination was in October 2009.  

During the examination, the Veteran reported left knee weakness, stiffness, swelling, giving way, lack of endurance, locking, and pain.  He indicated that he experienced flare-ups as often as 7 times a week that lasted 24 hours.  He stated that the severity level was an 8, and that during the flare-ups, he had difficulty with prolonged standing and walking.  Examination revealed a limping gait and normal posture.  There was evidence of tenderness and guarding of movement in the left knee.  Range of motion testing of the left knee revealed that the Veteran had flexion to 110 degrees, and extension to 0 degrees.  On repetitive motion, the knee was additionally limited by pain, but there was no additional degree of limitation.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test of the left knee were within normal limits.  

During the June 2012 hearing, the Veteran testified that he had constant nagging pain in his left knee that was an 8-9/10 in severity.  He reported that he had flare-ups of weakness and stiffness associated with weather changes, increased activity, and prolonged inactivity.  He stated that when he stood up from a sitting position, he had to make sure that he was balanced before he could take a step.  He indicated that he had experienced near falls where he had lost his balance.    

The Veteran's testimony suggests a worsening of his service-connected left knee disability since the October 2009 VA examination.  As such, and in light of the fact that the report of the  most recent VA examination is now almost three years old, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A  38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).   

Accordingly, in light of all the above, the RO should arrange for the Veteran to VA examinations, by appropriate professionals, in connection with his claims for service connection and for increased rating.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, shall result in denial of the reopened claim and the claim for increased rating, and may result in denial of the original claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to under further examination, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's readjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for residuals of a testicle injury and for bilateral hearing loss, and/or the claim for a higher rating for a left knee disability that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the RO should arrange for the Veteran to undergo VA genitourinary, audiological or Ear Nose and Throat (ENT), and orthopedic examinations, by appropriate professionals,  at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
  
Genitourinary Examination - The examiner should clearly identify all current disability(ies) affecting the testicles, to include varicocele and hydrocele.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to specifically include alleged injury therein.  

In providing this opinion, the examiner should consider and discuss, all pertinent in- and post-service medical and lay evidence, to include the report of a December 1990  periodic examination, and the oral and written statements of the Veteran and others on his behalf.  

Audiology or ENT Examination -  Based on the results of audiometric and speech discrimination testing, and consideration of the Veteran's documented medical history and assertions, the physician should clearly indicate, with respect to each ear, whether the Veteran has hearing loss to an extent VA recognizes as a disability.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include alleged noise exposure therein.  

In providing this opinion, the examiner should consider and discuss, all pertinent in- and post-service medical and lay evidence, to include November 1990 and December 1990 reference audiogram, the report of a December 1990 in-service periodic examination, post-service medical records, and oral and written lay statements of the Veteran and others on his behalf.  

Orthopedic Examination - The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.    

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal. 

If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with the reopened claim and/or the claim for increased rating, in adjudicating any such claim(s), the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


